     Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 1 of 8                                   PageID #:
                                        9633




VALUATION ANALYSIS

Bowers + Kubota Consulting, Inc.

As of December 14, 2012
Issued on November 19, 2020




Valuation / Business Appraisal | Merger & Acquisition Advisory | Ownership Transition Planning | ESOP Services | Business Planning
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 2 of 8                           PageID #:
                                   9634

  Appendix B: USPAP Certification

  I certify that, to the best of my knowledge and belief:

   The statements of fact contained in this report are true and correct.

   The reported analyses, opinions, and conclusions are limited only by the reported assumptions
   and limiting conditions and are my personal, impartial, and unbiased professional analyses,
   opinions, and conclusions.

   I have no present or prospective interest in the property that is the subject of this report, and I
   have no personal interest with respect to the parties involved.

   I have no bias with respect to the property that is the subject of this report or to the parties
   involved with this assignment.

   My engagement in this assignment was not contingent upon developing or reporting
   predetermined results.

   My compensation for completing this assignment is not contingent upon the development or
   reporting of a predetermined value or direction in value that favors the cause of the client, the
   amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
   subsequent event directly related to the intended use of this appraisal.

   My analyses, opinions, and conclusions were developed, and this report has been prepared, in
   conformity with Uniform Standards of Professional Appraisal Practice.

   With the exception of John Dermody, who provided appraisal review and financial analysis
   assistance, no one provided significant business valuation assistance to the person(s) signing this
   certification.

  In accordance with the terms of our engagement letter, distribution of this report, which is to be
  distributed only in its entirety, is intended and restricted to the subject company, its management,
  shareholders and advisors.




  Ian C. Rusk, ASA
  Rusk O’Brien Gido + Partners, LLC




                                                     39
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 3 of 8                          PageID #:
                                   9635




  November 19, 2020

  Mr. David R. Johanson
  Senior Partner
  Hawkins Parnell & Young, LLP
  1776 Second Street
  Napa, CA 94559

  Valuation of the Common Stock of Bowers + Kubota Consulting, Inc. as of December 14,
  2020

  Dear Mr. Johanson:

  I, Ian C. Rusk, on behalf of Rusk O’Brien Gido + Partners, LLC, have been engaged by Hawkins
  Parnell & Young, LLP as counsel for Brian J. Bowers to prepare an analysis of the fair market
  value of 100% of the common stock of Bowers + Kubota Consulting, Inc. (“Bowers + Kubota” or
  “the Company”) as of December 14, 2012 (“the Valuation Date”). The Valuation Date represents
  the date on which the Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan and
  Trust (the “ESOP”) purchased 100% of the Company’s common stock from the Brian J. Bowers
  Trust dated December 22, 2010 and the Dexter C. Kubota Trust dated March 17, 2006 (the
  “Transaction”).

  We understand that the Transaction is the subject of litigation brought by the U.S. Secretary of
  Labor, Mr. Eugene Scalia (the “Plaintiff”) against the ESOP (nominal defendant); the ESOP’s
  sole independent trustee and fiduciary, Mr. Nicholas L. Saakvitne, deceased; Nicholas L.
  Saakvitne, a Law Corporation; Mr. Saakvitne’s surviving wife, Sharon L. Heritage; the Company
  (nominal defendant); and Messrs. Bowers and Kubota (collectively, the “Defendants”) in the
  United States District Court, District of Hawaii, Case No. 1:18-cv-155 (“this Litigation”), and that
  our analysis is to be used as evidence in favor of the Defendants in the defense of this
  Litigation. Given that the Transaction involved the sale of 100% of the Company’s issued and
  outstanding capital stock, conveying complete voting control and all of the powers associated
  with that control, including annual election of the board of directors, to the ESOP trustee, we
  have prepared our valuation analysis on a controlling interest ownership basis.

  I prepared this analysis and expert report in accordance with Internal Revenue Service (“IRS”)
  Revenue Ruling 59-60 (1959-1, CB 237) and the Uniform Standards of Professional Appraisal
  Practice (“USPAP”) promulgated by the Appraisal Standards Board of The Appraisal
  Foundation.

  Assignment and Compensation
  My compensation for this assignment is at the hourly rate of $350.00 and related hourly charges
  of between $2,000.00 and $4,000.00 for assistance provided by employees of my firm Rusk
  O’Brien Gido + Partners LLC. My compensation is not contingent upon my conclusions or the
  outcome of this Litigation.




                                                   i
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 4 of 8                         PageID #:
                                   9636

  Summary of Qualifications and Experience
  The opinions expressed are based on my twenty-two years of experience personally conducting
  business appraisals and providing merger and acquisition and ESOP advisory services for
  hundreds of architecture, engineering and environmental consulting firms, large and small,
  throughout the U.S. and abroad with a focus on business valuation / appraisal, ownership
  planning, ESOP advisory services, mergers & acquisitions, and strategic planning. Attached
  hereto as Exhibit A is my curriculum vitae.

  Testimony During Last Five Years
  McDonough Associates, Inc. David Leibowitz, Chapter 7 Trustee of McDonough Associates,
  Inc., Plaintiff, v. Bowman International, Inc. f/k/a/ Bowman International, LLC and Bowman
  Consulting Group, Ltd., U.S. District Court, Northern District of Illinois, Case No.15 C 3021;
  Deposition date April, 25, 2016.

  Publications During Last 15 Years
  I have been a contributing editor and co-author of the following publications in the last 15 years:

         The Valuation Survey of A/E/P and Environmental Consulting Firms, (2003 through 2009
         editions) ZweigWhite (Natick, MA)
         The Insider’s Guide to Ownership Transition Planning, ZweigWhite (Natick, MA)
         The A/E Business Valuation and Merger & Acquisition Transactions Study, (2014 – 2019
         editions), Rusk O’Brien Gido + Partners, LLC (Sudbury, MA)
         2015 A/E Ownership Transition Study, Co-published by Practice Lab, Inc. and Rusk
         O’Brien Gido + Partners, LLC (Sudbury, MA)

  Documents Considered
  I reviewed and considered the following documents in issuing this Report:

  Internal Sources:
  1. Documents produced by Robert H.Y. Leong & Company, CPAs, including:
             a. Combined Financial Statement 2010 (RHYL000549-000587);
             b. Combined Financial Statement 2011 (RHYL000588-000679)
             c. ESOP Transaction Documents (RHYL000207-RHYL000548);
             d. Permanent File (RHYL000001-000206);
             e. Work Papers 2008 (RHYL001155-001490);
             f. Work Papers and Tax Returns 2009 (RHYL001491-001781);
             g. Work Papers and Tax Returns 2010 (RHYL001782-002120);
             h. Work Papers and Tax Returns 2011 (RHYL002121-002435);
             i. Work Papers and Tax Returns 2012 (RHYL002436-002855)
  2. Interim financial statements for the Company for eight months ended August 31, 2012,
      prepared by Robert H.Y. Leong & Company, CPAs (RHYL000680-RHYL000836);
  3. Pro forma financial statements for the Company prepared by management on December 6,
      2012, for the projected fiscal year ended December 31, 2012 (LIBRA-DOL INV 004976-
      004980);
  4. Supporting contract backlog report prepared by the Company’s management on December
      6, 2012 (LIBRA-DOL INV 004975, 004982-004985);
  5. Amended and Restated Articles of Incorporation Bowers + Kubota Consulting, Inc.
      (RHYL000359-000365)
  6. Amended and Restated By-laws of Bowers + Kubota Consulting, Inc. (RHYL000366-
      000379);


                                                   ii
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 5 of 8                  PageID #:
                                   9637

  7. Federal and state (Hawaii) corporate tax returns for FY 2009 – 2011 for the Company
      (RHYL001491-002435);
  8. Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan (Effective as of January
      1, 2012) (RHYL000213-000321)
  9. Bowers + Kubota Consulting, Inc. Employee Stock Ownership Trust Agreement
      (RHYL000313-000321);
  10. Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan Summary Plan
      Description (RHYL000322-000352)
  11. Bowers + Kubota Consulting, Inc. Resolutions of Board of Directors By Unanimous Written
      Consent Without a Meeting (RHYL000353-000354);
  12. Joint Action of the Directors and Shareholders of Bowers + Kubota Consulting, Inc.
      (RHYL000355-000358);
  13. ESOP Stock Purchase Agreement with Exhibits (RHYL000380-000464);
  14. Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Plan (draft) (RHYL00005-
      000023);
  15. The documents and correspondence produced during discovery set forth in LIBRA-DOL INV
      004340-005612;
  16. Teleconference interviews conducted with the Company’s senior management team on
      October 29, 2020;
  17. Employment Agreement of Brian Bowers (RHYL000445-000454);
  18. Employment Agreement of Dexter Kubota (RHYL000455-000464);
  19. Restricted Use Report prepared by GMK on or about May 9, 2012 (Bowers/Kubota 007203-
      007214);
  20. DOL Exhibit 515, URS Corporation Indication of Interest, dated December 3, 2011; and
  21. Deposition Transcript of Brian J. Bowers as the Section 30(b)(6) Representative of the
      Company, dated October 13, 2020 (pages 1-4; 19-82 and 110-118).

  External Sources:
  22. The Bureau of Economic Analysis (U.S. Department of Commerce) < http://www.bea.gov/>;
  23. Federal Reserve Board’s Summary of Commentary on Current Economic Conditions (“The
      Beige Book”), prepared by the Richmond District, November 28, 2012;
      http://www.federalreserve.gov/monetarypolicy/beigebook/beigebook201301;
  24. State of Hawai’i, Department of Business, Economic Development & Tourism, Quarterly
      Statistical & Economic Report, 3rd Quarter 2012;
  25. IBISWorld, Engineering Services—U.S. Industry Report, Industry Code: 54133, December
      2012;
  26. IBISWorld, Architects in the U.S. Industry Report, Industry Code: 54131, August 2012;
  27. Architectural Billings Index, The American Institute of Architects (Washington, DC),
      http://www.aia.org/;
  28. United States Federal Reserve Statistical Release, Selected Interest Rates,
      http://federalreserve.gov/Releases/H15/update/;
  29. Duff and Phelps’ 2012 Risk Premium Report;
  30. FactSet Mergerstat, LLC, 2012 Control Premium Study;
  31. Business Valuation Resources, DealStats (formerly Pratt’s Stats)
      http://www.bvmarketdata.com;
  32. ZweigWhite’s 2012 Financial Performance Survey of Architecture, Engineering, Planning &
      & Environmental Consulting Firms (Natick, MA);
  33. Yahoo!® Finance;
  34. Capital IQ (Standard & Poor’s); and
  35. IRS Revenue Ruling 59-60, 1959-1 CB 237—IRC Sec. 2031




                                               iii
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 6 of 8                         PageID #:
                                   9638

  Company Description
  Established in 1980, Bowers + Kubota Consulting, Inc. is a professional services firm
  headquartered in Waipahu, Hawai’i. The Company provides construction management,
  architecture, engineering and related services primarily to public sector clients throughout the
  state of Hawai’i.

  Information Sources
  In developing our valuation analysis we utilized data from a variety of sources as cited above.
  We researched local and national economic conditions as of the Valuation Date and
  investigated the outlook for the Company’s industry. We also investigated marketplace
  transactions of comparable publicly traded and privately held firms in order to develop market-
  based pricing indications.

  Finally, we interviewed members of the Company’s senior management team on October 29,
  2020, in order to better understand the Company’s history, condition and outlook as of the
  Valuation Date.

  Valuation Methods Utilized
  We considered all available valuation methods including, without limitation, market-based
  approaches, income based approaches, and asset based approaches. Given that the Company
  is a going concern and as a professional service firm, is not heavily reliant on fixed assets to
  generate revenue and earnings, we have elected to utilize income and market-based
  approaches. Specifically, we developed a guideline public company method, a market
  transactions method, and a discounted cash flow method, and have given equal weight to each.

  Valuation Conclusion
  Based on the analysis and underlying assumptions as detailed in this report, we estimate the
  fair market value of the common stock of Bowers + Kubota Consulting, Inc. on a controlling
  interest basis as of the Valuation Date, as follows:

   Non-marketable Controlling Interest Equity Value                                   $ 44,600,000
   Total Shares Issued and Outstanding                                                   1,000,000
   Per Share Value (pre-dilution)                                                           $ 44.60

  Dilutive Impact of Stock Appreciation Rights
  As part of the Transaction, the Company authorized 175,000 stock appreciation right units
  (SARs) for future issuance as employee incentives. Whereas the Company did not issue any
  SARs at the time of the Transaction, the authorized SARs had the potential to cause future
  dilution of the Company’s common stock value.

  We have, therefore, analyzed the theoretical dilutive impact of the authorized SARs using the
  Black-Scholes Option Pricing Model. This analysis is detailed in Exhibit 6 and indicates a
  potential dilutive impact of approximately $1,550,000 (3.5%). Adjusting for this dilutive impact
  results in the following indication of value:


   Non-marketable Controlling Interest Equity Value                                   $ 44,600,000
   Less Impact of Dilution                                                            ($1,550,000)
   Fully Diluted Non-marketable Controlling Interest Value                            $ 43,050,000
   Total Shares Issued and Outstanding                                                   1,000,000




                                                  iv
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 7 of 8                           PageID #:
                                   9639

  Appendix C: Appraiser’s Qualifications

  Ian C. Rusk, ASA
  Managing Principal

  For over twenty years Ian has personally worked with hundreds of architecture, engineering and
  environmental consulting firms, large and small, throughout the U.S. and abroad with a focus on
  business valuation / appraisal, ownership planning, ESOP advisory services, mergers & acquisitions,
  and strategic planning. Prior to co-founding Rusk O’Brien Gido + Partners, Ian served as a principal
  in the financial advisory services group of the A/E consulting, research and publishing firm
  ZweigWhite.

  Ian’s experience includes conducting business valuations/appraisals for a variety of purposes,
  including internal ownership planning, merger & acquisition due diligence, litigation support and
  ESOP transaction & administrative purposes. He has worked with firms in almost every state in the
  U.S., as well as firms in Canada, Australia, the Caribbean, and the Middle East. Altogether, he has
  performed over 500 business appraisals of companies in the architecture, engineering and
  environmental consulting industries. Over 200 of these appraisals have been conducted for ESOP
  purposes, including annual administrative appraisals, new ESOP formations, and ESOP transaction
  fair market value and fairness opinions and related valuation reports.

  His experience with mergers & acquisitions includes assisting both buying and selling clients through
  the process of acquiring a firm, or selling their firm. These services include initial strategic planning,
  researching the pool of potential candidates, conducting valuation analysis, initiating discussions
  between parties, assisting with due diligence, and advising clients during the negotiation process
  right through to the closing.

  Ian is a professionally trained and accredited business appraiser and holds the Accredited Senior
  Appraiser (ASA) designation with the American Society of Appraisers. He also holds the Certified
  Merger & Acquisitions Advisor (CM&AA) certification from the Alliance of Merger & Acquisition
  Advisors. Professional affiliations include membership in the National Center for Employee
  Ownership (NCEO) and the ESOP Association.

  Ian has conducted numerous seminars on the topic of business valuation for such organizations as
  Business Valuation Resources (BVR), the American Council of Engineering Companies (ACEC), the
  American Institute of Architects (AIA), and others. He was a contributing editor and co-author of the
  following publications:

         The Valuation Survey of A/E/P and Environmental Consulting Firms, (2003 through 2009
         editions) ZweigWhite (Natick, MA)
         The Insider’s Guide to Ownership Transition Planning, ZweigWhite (Natick, MA)
         The A/E Business Valuation and Merger & Acquisition Transactions Study, (2014 – 2019
         editions), Rusk O’Brien Gido + Partners, LLC (Sudbury, MA)
         2015 A/E Ownership Transition Study, Co-published by Practice Lab, Inc. and Rusk O’Brien
         Gido + Partners, LLC (Sudbury, MA)

  Ian received his Master of Business Administration (MBA) with a concentration in finance and
  entrepreneurship from the F.W. Olin Graduate School of Business at Babson College in Wellesley,
  Massachusetts (1999) and a Bachelor of Arts (BA) degree in Economics from Tufts University in
  Medford, Massachusetts (1989).




                                                     40
Case 1:18-cv-00155-SOM-WRP Document 433-1 Filed 04/16/21 Page 8 of 8                        PageID #:
                                   9640


  Mr. Rusk was assisted in the presentation of his conclusions by John Dermody.

  John Dermody
  Financial Analyst

  John (Jack) Dermody joined Rusk O’Brien Gido + Partners following his graduation from Bentley
  University, where he received his degree in Economics-Finance with a minor in Global Studies. As a
  Financial Analyst, Jack assists with financial statement analysis, valuation modeling, public and
  private market transaction research, economic research and analysis, and preparation of report
  deliverables.

  In addition to his valuation experience, Jack also works closely with the firm’s Principals on merger
  and acquisition services, including researching potential acquisition targets or potential investors,
  developing information memorandums for clients, and assisting with transaction negotiations.

  Jack is also a contributing editor for Rusk O’Brien Gido + Partners’ annual A/E Business Valuation
  and M&A Transactions Study, assisting with survey data input, data compilation and analysis. Jack
  is currently pursuing his Chartered Financial Analyst (CFA) designation, having passed the level 1
  examination.




                                                    41
